        Case: 1:20-cr-00665 Document #: 22 Filed: 12/11/20 Page 1 of 6 PageID #:71




                     UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



    UNITED STATES OF AMERICA
                                                       No. 20 CR 00665
                          v.
                                                       Judge Mary M. Rowland
    CHARLES TRIPLETT




                               MEMORANDUM OPINION & ORDER

          Chicago Police Department officers recovered a handgun with a large-capacity

magazine from Charles Triplett’s (“Triplett’s”) waistband. He was charged with being

a felon in possession of a firearm under 18 U.S.C. § 922(g). Triplett argues that these

officers violated his Fourth Amendment right to be free from unreasonable searches

and seizures. (Dkt. 12). His motion to suppress the handgun is denied for the

following reasons.

                                          BACKGROUND

          At approximately 8:35 PM on July 30, 2019, Officers Goss, Klaus, Sweezer, and

Zeman were patrolling the West Side of Chicago in an unmarked vehicle.1 As they

turned the corner from North Kilpatrick Avenue onto West End Avenue, they

observed three men standing on the sidewalk in front of the second house from the

corner. One of those men was Triplett. Officer Sweezer observed what he later

described as an “extended magazine” protruding from Triplett’s waistband. As the


1   The facts of this case are undisputed unless otherwise noted.
     Case: 1:20-cr-00665 Document #: 22 Filed: 12/11/20 Page 2 of 6 PageID #:72




car was turning the corner or shortly after it completed the turn, Triplett turned away

and walked towards his front porch. Officer Sweezer told the officer driving the

vehicle to stop, and he exited the vehicle to follow Triplett.

       Triplett reached the porch just ahead of Officer Sweezer and sat in a chair.

Officer Sweezer raised him from his seat, handcuffed him, and patted him down.

Officer Klaus then recovered a handgun equipped with a large-capacity magazine

from his waistband. At that point, Officer Sweezer asked Triplett whether he had a

permit to carry a concealed weapon or an FOID card, and Triplett responded that he

did not.

       Triplett argues that no part of the weapon could have been visible to Officer

Sweezer because (1) it was too dark to observe a weapon; (2) Sweezer was about 45

feet away from Triplett in a moving vehicle; and (3) the weapon was covered by

Triplett’s shirt. Triplett also finds Officer Sweezer not credible because he admittedly

did not tell his fellow officers he saw a firearm until he patted Triplett down. He just

said “stop,” exited the vehicle, and followed Triplett.2 (Transcript of Suppression

Hearing, 45:1).

                                           ANALYSIS

       The Constitution permits a “limited intrusion into an individual’s privacy” if

police officers have “reasonable suspicion to believe criminal activity is afoot.” United



2 Triplett suggests instead that the officers were executing a “jump-out” maneuver—attempting to
startle bystanders into fleeing and pursuing those who do, in order to justify otherwise suspicionless
stops. In Doornbos v. City of Chicago, 868 F.3d 572, 586 (7th Cir. 2017) the Seventh Circuit provides
a thorough description of this tactic. The Court has considered these arguments, but credits Officer
Sweezer’s testimony that he observed an extended magazine.



                                                  2
     Case: 1:20-cr-00665 Document #: 22 Filed: 12/11/20 Page 3 of 6 PageID #:73




States v. Richmond, 924 F.3d 404, 411 (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)).

Officers must be able to “point to specific and articulable facts” when justifying such

an intrusion, Terry, 392 U.S. at 21. Reasonable suspicion is “more than a hunch” but

less than probable cause, and significantly less than a preponderance of the evidence.

See Illinois v. Wardlow, 528 U.S. 119, 123 (2000). When justifying a frisk, an officer

must also point to “articulable facts that would establish the separate and specific

condition that the detainee has a weapon or poses some danger.” United States v.

Williams, 731 F.3d 678 (2013) (citing Terry, 392 U.S. at 27).

      Because these are two different standards, courts are sometimes forced to

perform two separate reasonable suspicion analyses. See, for example, United States

v. Williams, 731 F.3d 678 (7th Cir. 2013). Here, the stop and the frisk were essentially

simultaneous. Triplett was stopped when he sat down on the porch and raised his

hands as Officer Sweezer approached him. Up until that point he had been walking

away. See United States v. Mays, 819 F.3d 951, 956 (7th Cir. 2016) (“a fleeing

suspect—even one who is confronted with an obvious show of authority—is not seized

until his freedom of movement is terminated by intentional application of physical

force or by the suspect's submission to the asserted authority.”) (quotation and

citation omitted). As soon as Triplett raised his hands, Officer Sweezer pulled him

into a standing position, handcuffed him, and patted him down in a matter of seconds.

      Officer Sweezer testified that, while on patrol sitting in the rear passenger seat

with the window down, he saw “one individual with an extended magazine sticking

from his waistband.” (Transcript, 32:19). His testimony, which the Court finds




                                           3
     Case: 1:20-cr-00665 Document #: 22 Filed: 12/11/20 Page 4 of 6 PageID #:74




credible, provided both the reasonable suspicion that a crime was being committed,

justifying the stop, and the reasonable suspicion that Triplett was armed, justifying

the frisk.3 It is illegal for anyone to carry or possess a large-capacity magazine in

Cook County, regardless of whether they are otherwise permitted to carry a handgun.

See Cook County, Ill. Code § 54-212(a).4 Moreover, Officer Sweezer credibly testified

that he believed the magazine was clipped into a handgun when he observed it,

making it, in effect, part of the weapon. Therefore, it was also reasonable for Officer

Sweezer to suspect that Triplett was violating state law by exposing part of a

handgun while standing on a public sidewalk. See 430 ILCS 66/5 (allowing permit-

holders to carry concealed weapons and defining “concealed firearm” as “a loaded or

unloaded handgun carried on or about a person completely or mostly concealed from

view of the public or on or about a person within a vehicle.”). Licensed handgun

owners cannot carry their weapons openly. See United States v. Swinney, 463 F. Supp.

3d 851, 857 (N.D. Ill. 2020) (Chang, J.) (holding that, “under Illinois law, even if

[defendant] had possessed a concealed carry permit (which [defendant] does not argue

that he did), it would have been illegal for him to brandish the gun on a public




3Triplett argued in the suppression hearing that Officer Sweezer could not have been certain of the
capacity of the magazine because he couldn’t see its full length. This may be true, but reasonable
suspicion doesn’t require certainty. Officer Sweezer testified that based on what he could see, the
magazine was “extended from a regular magazine.” (Transcript at 51:15).

4The Cook County Code provides that it is “unlawful for any person to [. . .] acquire, carry or possess
any assault weapon or large capacity magazine in Cook County.” Cook County, Ill. Code § 54-212(a).
The Code defines “large-capacity magazine” as “any ammunition feeding device with the capacity to
accept more than ten rounds.” Cook County, Ill. Code § 54-211.



                                                  4
     Case: 1:20-cr-00665 Document #: 22 Filed: 12/11/20 Page 5 of 6 PageID #:75




sidewalk.”).5 When Officer Sweezer observed an extended magazine in Triplett’s

waistband, he had a reasonable suspicion that two laws were being violated.6

        In addition to observing an extended magazine, Officer Sweezer testified that

he saw Triplett “looking our direction, make movements towards his waistband. And

look around and walk towards the front porch.” (Transcript, 36:3–5). The Court takes

no position on whether Triplett’s evasive movements would have given rise to

reasonable suspicion on their own. See, for example, United States v. Williams, 731

F.3d 678 (7th Cir. 2013); United States v. Howell, 958 F.3d 589 (7th Cir. 2020); United

States v. King, 439 F. Supp. 3d 1051 (N.D. Ill. 2020). But in light of the fact that

Officer Sweezer also observed an extended magazine at Triplett’s waistband, this

evasive behavior could have suggested that a violation of the law, as described above,

was “afoot”. See United States v. Richmond, 924 F.3d 404, 409 (7th Cir. 2019)

(“chang[ing] direction, quicken[ing] pace” and hiding an object suspected of being a

weapon was “not typical of a concealed carry license holder” and contributed to an

officer’s reasonable suspicion that the detainee was carrying a firearm illegally).




5These circumstances distinguish the case from United States v. Watson, 900 F.3d 892, 893 (7th Cir.
2018). There, the Seventh Circuit found that an anonymous tip describing men with guns did not
create reasonable suspicion because the tip was unreliable, and “did not describe a likely emergency
or crime—[but] reported gun possession, which [was] lawful.” Id. at 893.

6 The Government elicited testimony from several witnesses describing this neighborhood as a “high
crime area,” (Transcript, 6:13, 26:14), but Officer Sweezer did not testify that he relied on this fact
when he decided to follow Triplett. Therefore, the Court did not consider it in its reasonable suspicion
analysis. The Seventh Circuit has cautioned that “[p]eople who live in rough neighborhoods [. . .] should
not be subject to more intrusive police practices than are those from wealthy neighborhoods” and the
Court is mindful of this consideration. United States v. Watson, 900 F.3d 892, 897 (7th Cir. 2018).
Likewise, the Court did not need to consider passing testimony that there had been shootings on this
particular block at some point in the recent past, or that crime rates increased in the summer.


                                                   5
    Case: 1:20-cr-00665 Document #: 22 Filed: 12/11/20 Page 6 of 6 PageID #:76




                                  CONCLUSION

       For the reasons detailed above, the motion to suppress is denied. (Dkt. 12). A

status hearing has been set for January 27, 2021.




                                             E N T E R:


Dated: December 11, 2020

                                             MARY M. ROWLAND
                                             United States District Judge




                                         6
